PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Hieu Van Tran, et al.
Application No. 16/574,059
Filed:  September 17, 2019
Attorney Docket No.  351913-995510
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78
:

			
This is a decision on the petition under 37 CFR 1.78(c), filed on August 20, 2020, that is being treated as a petition under 37 CFR 1.78(e) to accept an unintentionally delayed claim for the benefit of priority to the prior-filed non-provisional applications set forth in the corrected Application Data Sheet filed on August 20, 2020.    

The petition under 37 CFR 1.78(e) is GRANTED.  	

A petition for acceptance of a claim for late priority under 37 CFR 1.78(d) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the 
expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:

the reference required by 35 U.S.C § 120 and paragraph (d)(2) to the 
prior-filed application, unless previously submitted;

the surcharge set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional.
The Director may require additional information where there is a 
question whether the delay was unintentional1.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed applications, is submitted after the expiration of the period specified in 37 CFR 1.78(d).  Accordingly, having found that the instant petition for acceptance of an 
unintentionally delayed claim for benefit of priority under 35 U.S.C. § 120 to the prior-filed non-provisional applications satisfies the conditions of 37 CFR 1.78(e), the petition is granted.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed nonprovisional application is enclosed.

Any inquiries concerning this decision may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.

This matter is being referred to Technology Center GAU 2825 further processing.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        	

Enclosure:  Corrected Filing Receipt























    
        
            
    

    
        1 The statement made in the petition that the “…entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional” is construed as meaning that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. Applicant must immediately inform the Office if this is not a correct interpretation of statement of unintentional delay.